PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sahoo et al.
Application No. 16/987,797
Filed: 7 Aug 2020
For: CABLE WITH INTERSTITIAL FILLERS AND EDGE RIBBONS

:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed September 8, 2021, to withdraw the holding of abandonment for the above-identified application.

The application was held abandoned for failure to timely submit a proper reply to the Notice to File Missing Parts of Nonprovisional Application (Notice) mailed August 14, 2020. The Notice set a two-month statutory period of time for reply. Notice of Abandonment was mailed April 14, 2021.

The Notice required, inter alia, submission of fees. Petitioner asserts that the fees were submitted by October 16, 2020. The Notice of Incomplete Reply mailed August 24, 2020 indicated that the reply to the Notice filed August 21, 2020 was incomplete as the reply did not include the required search fee. The insufficiency of fee amounts submitted appears to be attributable to the fee increase which occurred in October of 2020. In this regard, petitioner, in part, asserts:

Applicant relied on USPTO telling several time over the phone that it was their mistake giving us wrong information regarding whether to pay old or new fees. They said they would fix it on their end for all of the cases. Only the current case at issue fell through the cracks and was abandoned.

MPEP 509 states:

Where the Office has notified an applicant, in writing, that a fee is due and has specified a particular dollar amount for that fee, if the applicant timely submits the specified fee amount in response to the notice, the applicant should be considered to have complied with the notice so as to avoid abandonment of the application. If the fee paid by the applicant is insufficient, either because the notice specified an incorrect dollar amount for the fee or because of a fee increase effective after the mailing of the notice and before payment of the fee by the applicant, the applicant should be notified in writing by the 

In view of MPEP 509, in this instance, the Office elects to the petition to withdraw the holding of abandonment and vacate the Notice of Abandonment.

In view thereof, the petition is hereby GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions